Case 3:20-cv-00631-RDM-CA Document 24 Filed 01/12/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES HARRIS, - Civil No, 3:20-cv-631
Plaintiff : (Judge Mariani)
; .

UNITED STATES OF AMERICA, et al.,
Defendants
MEMORANDUM

l. Background

Plaintiff Charles Harris (“Plaintiff”), an inmate confined at the United States
Penitentiary, Allenwood, in White Deer, Pennsylvania, initiated this action pursuant to the
Federal Tort Claims Act (“FTCA”). (Doc. 1). Presently pending before the Court is Plaintiffs
motion for appointment of counsel. (Doc. 8). For the reasons set forth below, the Court will
deny the motion without prejudice.
ll. Discussion

Although prisoners have no constitutional or statutory right to appointment of counsel
in a civil case, the Court has discretion “to request an attorney to represent any person
unable to afford counsel.” 28 U.S.C. § 1915(e)(1); Parham v. Johnson, 126 F.3d 454, 456-
57 (3d Cir. 1997); Montgomery v. Pinchak, 294 F.3d 492, 499 (3d Cir. 2002); Tabron v.
Grace, 6 F.3d 147, 153 (3d Cir. 1993). The United States Court of Appeals for the Third

Circuit has stated that the appointment of counsel for an indigent litigant should be made
Case 3:20-cv-00631-RDM-CA Document 24 Filed 01/12/21 Page 2 of 3

when circumstances indicate “the likelihood of substantial prejudice to him resulting, for
example, from his probable inability without such assistance to present the facts and legal
issues to the court in a complex but arguably meritorious case.” Smith-Bey v. Petsock, 741
F.2d 22, 26 (3d Cir. 1984).

The initial determination to be made by the Court in evaluating the expenditure of the
“precious commodity” of volunteer counsel is whether the case has some arguable merit in
fact or law. Montgomery, 294 F.3d at 499. If a plaintiff overcomes this threshold hurdle,
other factors to be examined are:

(1) the plaintiffs ability to present his or her own case;

(2) the difficulty of the particular legal issues;

(3) the degree to which factual investigation will be necessary and the

ability of the plaintiff to pursue investigation;

(4) _ the plaintiffs capacity to retain counsel on his or her own behalf;

(5) the extent to which the case is likely to turn on credibility

determinations; and

(6) whether the case will require testimony from expert witnesses.

Id. (citing Tabron, 6 F.3d at 155-57). The Third Circuit Court of Appeals added two other
factors to be taken into consideration: (1) the court’s willingness to aid the indigent party in
presenting his or her own case; and (2) the available supply of lawyers willing to accept
section 1915(e) requests within the relevant geographic area. See Gordon v. Gonzalez,
232 F. App’x 153 (3d Cir. 2007).

Here, Plaintiff bases the motion on the alleged complexity of the case, his inability to

afford counsel, his limited knowledge of the law, and limited access to the law library. (Doc.
Case 3:20-cv-00631-RDM-CA Document 24 Filed 01/12/21 Page 3 of 3

8). However, thus far, Plaintiff has demonstrated that he is capable of properly and
forcefully prosecuting his claims. Despite Plaintiff's incarceration, investigation of the facts
is not beyond his capabilities and he is familiar with the facts of his case. Moreover, the
Court does not have a large group of attorneys who would represent this action in a pro
bono capacity.

Based on the foregoing, it does not appear that Plaintiff will suffer prejudice if forced
to prosecute this case on his own. The Court's duty to construe pro se pleadings liberally,
Haines v. Kerner, 404 U.S. 519 (1972), Riley v. Jeffes, 777 F.2d 143, 147-48 (3d Cir. 1985),
coupled with Plaintiff's apparent ability to litigate this action, militate against the appointment
of counsel. Accordingly, the motion for appointment of counsel will be denied, however the
denial will be without prejudice. As the Court in Tabron stated:

[A]ppointment of counsel under §1915(d) may be made at any point in the

litigation and may be made by the district court sua sponte . . . even if it does

not appear until trial (or immediately before trial) that an indigent litigant is not

capable of trying his or her case, the district court should consider

appointment of counsel at that point.

Tabron, 6 F.3d at 15-67. Therefore, in the event that future proceedings demonstrate the

need for counsel, the matter may be reconsidered either sua sponte or upon motion of

Plaintiff. A separate Order shall issue.

    

Robert‘D.-Mariani
United States District Judge
Dated: January a , 2021
